DETAILED ACTION				                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 												Response to Remarks/Arguments				                         
Acknowledgment is made of Applicant's submission of amendment, dated on 12/21/2020. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.												Claim 1, 8, 13-14 ,23,25-26 and 29-30are  rejected under 35 U.S.C. 103 as being unpatentable over YU et al (US 2020/0205176 A1)in view Chen US 2013/0039272 A1.

Regarding claim 1, YU discloses A method of wireless communication performed by a base station (BS), comprising: 
transmitting, an indicator indicating that an on-demand grant is appended to a semi-persistent scheduling (SPS) grant for a first communication of a traffic window scheduled for a user equipment (UE) using SPS (see fig.5 steps505 and 507, and [0053] discuss  step 505, the network entity(i.e. BS)  transmits( i.e. a first communication)  a SPS allocation (i.e. a semi-persistent scheduling (SPS) grant)  with an indication of multiplication of a SPS interval( i.e. a traffic window)  . In step 507, the network entity transmits a dynamic resource allocation (i.e. on-demand grant), the dynamic resource allocation may contain an override indicator (i.e. indicator), wherein the override indicator indicates “no.”(see [0055])	 and ( see also fig.3 steps 305 and 309 and [0051]); and 
wherein the on-demand grant is in a same subframe as the SPS grant[0041] FIG. 2 illustrates a SPS resource for a given network slice may be allocated at the same subframe/TTI as a dynamic resource allocation for other network slices as well. Rather than overriding the existing SPS allocation at the same subframe/TTI, dynamic resource allocation may coordinate the allocation of the slice-related SPS resource by using an override indicator in the dynamic scheduling information).

While YU discloses  SPS allocation(i.e. the SPS grant) and dynamic scheduling (i.e. on- demand grant) may form one or more TBs( see[0045]), but YU does not explicitly disclose transmitting an indication of one or more TBs in a physical downlink shared channel (PDSCH) and transmitting one or more TBs in a physical downlink shared channel (PDSCH) 
Chen US 2013/0039272 A1 discloses transmitting an indication of one or more TBs in a physical downlink shared channel (PDSCH) and transmitting one or more TBs in a physical downlink shared channel (PDSCH) [0030] discloses in sub-frame for example, there may be a control region  and a data region  , the control region PDCCH  may include which contains resource allocation information such as DL assignment and UL grant. Specifically, the Downlink Control Information (DCI) in PDCCH provides resource allocation information for downlink or uplink. The data region may include PDSCH which is configured to carry numerous transport blocks (TB)( see fig. 3a), wherein   the control information and data in a sub-frame transmitted from an eNB to the  UE 

    PNG
    media_image1.png
    311
    567
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of YU’ teaching by the method and the system of Chen’ teaching, in order to reduce the PDCCH overhead( see [0028])


Regarding claim 14, YU discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a base station (BS) and an indicator indicating that the BS has appended an on-demand grant to a semi-persistent scheduling (SPS) grant for a first communication of a traffic window scheduled for the UE using SPS(see fig.5 steps505 and 507, and [0053] discuss  step 505, the network entity(i.e. BS)  transmits( i.e. a first communication)  a SPS allocation (i.e. a semi-persistent scheduling (SPS) grant)  with an indication of multiplication of a SPS interval( i.e. a traffic window)  . In step 507, the network entity transmits a dynamic resource allocation (i.e. on-demand grant), the dynamic resource allocation may contain an override indicator (i.e. indicator), wherein the override indicator indicates “no.”(see [0055])	 and ( see also fig.3 steps 305 and 309 and [0051]); and 
wherein the on-demand grant is in a same subframe as the SPS grant[0041] FIG. 2 illustrates a SPS resource for a given network slice may be allocated at the same subframe/TTI as a dynamic resource allocation for other network slices as well. Rather than overriding the existing SPS allocation at the same subframe/TTI, dynamic resource allocation may coordinate the allocation of the slice-related SPS resource by using an override indicator in the dynamic scheduling information).

While YU discloses  SPS allocation(i.e. the SPS grant) and dynamic scheduling (i.e. on- demand grant) may form one or more TBs( see[0045]), but YU does not explicitly disclose receiving an indication of one or more TBs in a physical downlink shared channel (PDSCH) and receiving one or more TBs in a physical downlink shared channel (PDSCH) 
Chen US 2013/0039272 A1 discloses receiving an indication of one or more TBs in a physical downlink shared channel (PDSCH) and receiving one or more TBs in a physical downlink shared channel (PDSCH) [0030] discloses in sub-frame for example, there may be a control region and a data region  , the control region PDCCH  may include which contains resource allocation information such as DL assignment and UL grant. Specifically, the Downlink Control Information (DCI) in PDCCH provides resource allocation information for downlink or uplink. The data region may include PDSCH which is configured to carry numerous transport blocks (TB)( see fig. 3a), wherein   the control information and data in a sub-frame transmitted from an eNB to the  UE 

    PNG
    media_image1.png
    311
    567
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of YU’ teaching by the method and the system of Chen’ teaching, in order to reduce the PDCCH overhead( see [0028])

Regarding claim 26, YU discloses A user equipment (UE) for wireless communication, comprising: memory; and one or more processors coupled to the memory, the memory and the one or more processors ( see fig. 1. memory and processor and claim 31) configured to: 
Receive a transmission from a base station (BS), the transmission including an indicator indicating that the BS has appended an on-demand grant to a semi-persistent scheduling (SPS) grant for a first communication of a traffic window scheduled for the UE using SPS(see fig.5 steps505 and 507, and [0053] discuss  step 505, the network entity(i.e. BS)  transmits( i.e. a first communication)  a SPS allocation (i.e. a semi-persistent scheduling (SPS) grant)  with an indication of multiplication of a SPS interval( i.e. a traffic window)  . In step 507, the network entity transmits a dynamic resource allocation (i.e. on-demand grant), the dynamic resource allocation may contain an override indicator (i.e. indicator), wherein the override indicator indicates “no.”(see [0055])	 and ( see also fig.3 steps 305 and 309 and [0051]);: and -6-PATENT U.S. Patent Application No. 16/360,950 Attorney Docket No. 0097-0486/182682wherein the on-demand grant is in a same subframe as the SPS grant[0041] FIG. 2 illustrates a SPS resource for a given network slice may be allocated at the same subframe/TTI as a dynamic resource allocation for other network slices as well. Rather than overriding the existing SPS allocation at the same subframe/TTI, dynamic resource allocation may coordinate the allocation of the slice-related SPS resource by using an override indicator in the dynamic scheduling information).
YU discloses  SPS allocation(i.e. the SPS grant) and dynamic scheduling (i.e. on- demand grant) may form one or more TBs( see[0045]), but YU does not explicitly disclose receive an indication of one or more TBs in a physical downlink shared channel (PDSCH) and receive one or more TBs in a physical downlink shared channel (PDSCH) 
Chen US 2013/0039272 A1 discloses receive an indication of one or more TBs in a physical downlink shared channel (PDSCH) and receive one or more TBs in a physical downlink shared channel (PDSCH) [0030] discloses in sub-frame for example, there may be a control region and a data region , the control region PDCCH  may include which contains resource allocation information such as DL assignment and UL grant. Specifically, the Downlink Control Information (DCI) in PDCCH provides resource allocation information for downlink or uplink. The data region may include PDSCH which is configured to carry numerous transport blocks (TB)( see fig. 3a), wherein   the control information and data in a sub-frame transmitted from an eNB to the  UE 

    PNG
    media_image1.png
    311
    567
    media_image1.png
    Greyscale



 of YU’ teaching by the method and the system of Chen’ teaching, in order to reduce the PDCCH overhead( see [0028])

Regarding claim 30, YU discloses  An apparatus for wireless communication, comprising: means for receiving, an indicator indicating that a base station has appended an on-demand grant to a semi- -7-PATENT U.S. Patent Application No. 16/360,950 Attorney Docket No. 0097-0486/182682 persistent scheduling (SPS) grant for a first communication of a traffic window scheduled for the apparatus using SPS (see fig.5 steps505 and 507, and [0053] discuss  step 505, the network entity(i.e. BS)  transmits( i.e. a first communication)  a SPS allocation (i.e. a semi-persistent scheduling (SPS) grant)  with an indication of multiplication of a SPS interval( i.e. a traffic window)  . In step 507, the network entity transmits a dynamic resource allocation (i.e. on-demand grant), the dynamic resource allocation may contain an override indicator (i.e. indicator), wherein the override indicator indicates “no.”(see [0055]) and ( see also fig.3 steps 305 and 309 and [0051]), 	
wherein the on-demand grant is in a same subframe as the SPS grant ([0041] FIG. 2 illustrates a SPS resource for a given network slice may be allocated at the same subframe/TTI as a dynamic resource allocation for other network slices as well. Rather than overriding the existing SPS allocation at the same subframe/TTI, dynamic resource allocation may coordinate the allocation of the slice-related SPS resource by using an override indicator in the dynamic scheduling information).
While YU discloses SPS allocation (i.e. the SPS grant) and dynamic scheduling (i.e. on- demand grant) may form one or more TBs ( see[0045]), but YU does not explicitly disclose  means for receiving an indication of one or more TBs in a physical downlink shared 
Chen US 2013/0039272 A1 discloses means for receiving an indication of one or more TBs in a physical downlink shared channel (PDSCH) and means for receiving one or more TBs in a physical downlink shared channel (PDSCH) [0030] discloses in sub-frame for example, there may be a control region and a data region , the control region PDCCH  may include which contains resource allocation information such as DL assignment and UL grant. Specifically, the Downlink Control Information (DCI) in PDCCH provides resource allocation information for downlink or uplink. The data region may include PDSCH which is configured to carry numerous transport blocks (TB)( see fig. 3a), wherein   the control information and data in a sub-frame transmitted from an eNB to the  UE 

    PNG
    media_image1.png
    311
    567
    media_image1.png
    Greyscale



 of YU’ teaching by the method and the system of Chen’ teaching, in order to reduce the PDCCH overhead( see [0028]).
Regarding claims 8 and 23, the combination of YU and Chen discloses all the feature with respect to the Claims 1 and 14, respectively. 
YU discloses wherein the first communication is received by the BS in resources of the SPS grant and the on-demand grant [0043] if the received dynamic scheduling indicates that the SPS allocation should not be overridden, and only one transport block can be transmitted per TTI for the UE, a transport block size (TBS) may be calculated based upon the PRBs allocated during dynamic scheduling, as well as the SPS allocation. When a transport block is formed, the amount of data corresponding to the SPS allocation may be filled to the existing SPS allocation, and the remaining data may be filled …to resources allocated with the dynamic scheduling) and see also ([0051] fig.3 user equipment 360 prioritizes network slice data to use the SPS allocation, and non-slice data to use a dynamic allocation if the override indicator does not permit SPS allocation being overridden)
Regarding claims 13 and 25, the combination of YU and Chen discloses all the feature with respect to the Claims 1 and 14, respectively.
YU discloses wherein the first communication is an initial communication of one or more subsequent communications of the traffic window (see fig. 3. Step 305: network entity transmits a SPS allocation for a network slice with an indication of a SPS interval multiplication to user equipment).
Regarding claim 29, the combination of YU and Chen discloses all the feature with respect to the Claim 26
YU discloses  memory and the one or more processors further configured to, responsive to a determination that the on-demand grant has been appended to the SPS grant based on the indicator, transmit the first communication in resources of the SPS grant and the on-demand grant [0043] if the received dynamic scheduling indicates that the SPS allocation should not be overridden, and only one transport block can be transmitted per TTI for the UE, a transport block size (TBS) may be calculated based upon the PRBs allocated during dynamic scheduling, as well as the SPS allocation. When a transport block is formed, the amount of data corresponding to the SPS allocation may be filled to the existing SPS allocation, and the remaining data may be filled …to resources allocated with the dynamic scheduling) and see also ([0051] fig.3 user equipment 360 prioritizes network slice data to use the SPS allocation, and non-slice data to use a dynamic allocation if the override indicator does not permit SPS allocation being overridden.
Claim 2 , 7, 9-10 , 19, 22 ,27-28 and 31 are  rejected under 35 U.S.C. 103 as being unpatentable over YU et al (US 2020/0205176 A1) in view Chen US 2013/0039272 A1 in view MAHESHW  et al WO 2010/019806 A1.

Regarding claims 2, the combination of YU and Chen discloses all the feature with respect to the Claim 1.
The combination of YU and Chen does not explicitly disclose determining that the SPS grant is not sufficient for the first communication of the traffic window.
MAHESHW et al WO 2010/019806 Al discloses determining that the SPS grant is not sufficient for the first communication of the traffic window ([0046] If the amount of data to be transmitted is greater than that accommodated by the SPS grant…. The base station may then determine that a dynamic grant in addition to the SPS grant is required to accommodate transmission of data with minimum delay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of MAHESHW’ teaching, in order to  accommodate transmission of data with minimum delay.

Regarding claims 7 and 22, the combination of YU and Chen discloses all the feature with respect to the Claims 1 and 14, respectively.
The combination of YU and Chen does not explicitly disclose wherein the first communication is transmitted by the BS in resources of the SPS grant and the on-demand grant.
MAHESHW et al WO 2010/019806 Al discloses wherein the first communication is transmitted by the BS in resources of the SPS grant and the on-demand grant ([0046] If the amount of data to be transmitted is greater than that accommodated by the SPS grant…. The base station may then determine that a dynamic grant in addition to the SPS grant is required to accommodate transmission of data with minimum delay).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of MAHESHW’ teaching, in order to  accommodate transmission of data with minimum delay.

Regarding claims 9, the combination of YU and Chen discloses all the feature with
respect to the Claim 1.
The combination of YU and Chen does not explicitly disclose determining that the SPS grant is not sufficient for the first communication of the traffic window based at least in part on channel state information (CSI) received from the UE.
MAHESHW et al WO 2010/019806 Al discloses determining that the SPS grant is not sufficient for the first communication of the traffic window based at least in part on channel state information (CSI) received from the UE.   [0046] If the amount of data to be transmitted is greater than that accommodated by the SPS grant, the access terminal may decide to trigger SR/RACH in order to obtain a dynamic grant from the base station. In this case, while the base station is not aware of the exact amount of data to be transmitted from the access terminal, the base station is aware that more data than that accommodated by the SPS grant is queued at the access terminal. The base station may then determine that a dynamic grant in addition to the SPS grant is required to accommodate transmission of data with minimum delay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of MAHESHW’ teaching, in order to  accommodate transmission of data with minimum delay.

Regarding claim 10, the combination of the combination of YU, Chen and MAHESHW discloses all the feature with respect to the Claim 9.
The combination of YU and Chen does not explicitly disclose wherein the CSI indicates that an amount of resources of the SPS grant does not satisfy a threshold reliability associated with the first communication.
MAHESHW et al WO 2010/019806 Al discloses wherein the CSI indicates that an amount of resources of the SPS grant does not satisfy a threshold reliability associated with the first communication [0046] If the amount of data to be transmitted is greater than that accommodated by the SPS grant, the access terminal may decide to trigger SR/RACH in order to obtain a dynamic grant from the base station. In this case, while the base station is not aware of the exact amount of data to be transmitted from the access terminal, the base station is aware that more data than that accommodated by the SPS grant is queued at the access terminal. The base station may then determine that a dynamic grant in addition to the SPS grant is required to accommodate transmission of data with minimum delay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of MAHESHW’ teaching, in order to  accommodate transmission of data with minimum delay.

Regarding claims 19, 27 and 31, the combination of YU and Chen discloses all the feature with respect to the Claims 14, 26 and 30, respectively.
The combination of YU and Chen does not explicitly disclose d transmitting channel state information (CSI) to the base station to enable the base station to determine whether or not the SPS grant satisfies a threshold reliability associated with the first communication..
MAHESHW et al WO 2010/019806 Al discloses transmitting channel state information (CSI) to the base station to enable the base station to determine whether or not the SPS grant satisfies a threshold reliability associated with the first communication. [0046] If the amount of data to be transmitted is greater than that accommodated by the SPS grant, the access terminal may decide to trigger SR/RACH in order to obtain a dynamic grant from the base station. In this case, while the base station is not aware of the exact amount of data to be transmitted from the access terminal, the base station is aware that more data than that accommodated by the SPS grant is queued at the access terminal. The base station may then determine that a dynamic grant in addition to the SPS grant is required to accommodate transmission of data with minimum delay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of YU’ teaching by the method and the system of MAHESHW’ teaching, in order to  accommodate transmission of data with minimum delay.
Regarding claim 28 , YU the combination of YU and Chen discloses all the feature with respect to the Claim 26.
The combination of YU and Chen does not explicitly disclose the memory and the one or more processors further configured to, responsive to a determination that the on-demand grant has been appended to the SPS grant based on the indicator, receive the first communication in resources of the SPS grant and the on-demand grant.
MAHESHW et al WO 2010/019806 Al discloses the memory and the one or more processors further configured to, responsive to a determination that the on-demand grant has been appended to the SPS grant based on the indicator, receive the first communication in resources of the SPS grant and the on-demand grant. [0046] If the amount of data to be transmitted is greater than that accommodated by the SPS grant, the access terminal may decide to trigger SR/RACH in order to obtain a dynamic grant from the base station. In this case, while the base station is not aware of the exact amount of data to be transmitted from the access terminal, the base station is aware that more data than that accommodated by the SPS grant is queued at the access terminal. The base station may then determine that a dynamic grant in addition to the SPS grant is required to accommodate transmission of data with minimum delay.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of MAHESHW’ teaching, in order to  accommodate transmission of data with minimum delay.

Claims 4-6  and 20-21 are  rejected under 35 U.S.C. 103 as being unpatentable over YU et al (US 2020/0205176 A1) in view Chen US 2013/0039272 A1)in view Yang et al. US 2013/0223299 A1.
Regarding claim 4 and 20, the combination of YU and Chen discloses all the feature with respect to the Claims 1 and 14, respectively.
the combination of YU and Chen discloses the SPS grant includes one or more resources of a pool designated for SPS [0045] discuss the SPS allocation may form one or more TBs, and the dynamic scheduling allocation may form one or more TBs, wherein a transport block size (TBS) may be calculated based upon the PRBs allocated during dynamic scheduling, as well as the SPS allocation ( see [0043]), but  YU does not explicitly disclose PDSCH
Yang et al. US 2013/0223299 A1 discloses PDSC)[0133] The SPS pre-defines a PDSCH resource, and the UE receives a transport block through the pre-defined resource without PDCCH monitoring and [0137] the UE receives a transport block on a PDSCH at an SPS period. The PDSCH received without the PDCCH is called an SPS PDSCH) 
 of the combination of YU and Chen’ teaching by the method and the system of  Yang’ teaching, in order to   provide dynamic scheduling by indicator (i. e .DCI) by PDCCH.

Regarding claims 5 and 21, the combination of YU and Chen discloses all the feature with respect to the Claim 1. Claims 1 and 14, respectively.
the combination of YU and Chen discloses wherein the on-demand grant includes one or more resources of a pool resources, wherein the pool of resources is designated to be used on- demand in association with the SPS grant [0045] discuss the SPS allocation may form one or more TBs, and the dynamic scheduling allocation may form one or more TBs, wherein a transport block size (TBS) may be calculated based upon the PRBs allocated during dynamic scheduling, as well as the SPS allocation ( see [0043]), but  YU does not explicitly disclose PDSCH.												Yang et al. US 2013/0223299 A1 discloses PDSCH[0133] The SPS pre-defines a PDSCH resource, and the UE receives a transport block through the pre-defined resource without PDCCH monitoring and [0137] the UE receives a transport block on a PDSCH at an SPS period. The PDSCH received without the PDCCH is called an SPS PDSCH) and [0054] Control information transmitted through the PDCCH is referred to as downlink control information (DCI). The DCI (i.e. indicator) may include resource allocation of the PDSCH (this is referred to as a DL grant) wherein a UE receives a DL grant on a PDCCH, and subsequently receives a transport block through a PDSCH indicated by the DL grant. This implies that PDCCH monitoring is accompanied in every transport block, which is called dynamic scheduling (see [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of  Yang’ teaching, in order to   provide dynamic scheduling by indicator (i. e .DCI) by PDCCH.

Regarding claim 6 , the combination of YU and Chen discloses all the feature with respect to the Claim 1.
The combination of YU and Chen does not explicitly disclose wherein the subframe is coded to enable the SPS grant to be decoded regardless of whether the indicator was received by the UE.
Yang et al. US 2013/0223299 A1 discloses wherein the subframe is coded to enable the SPS grant to be decoded regardless of whether the indicator was received by the UE ([0137] When the SPS is activated, even if a DL grant on the PDCCH is not received, the UE receives a transport block on a PDSCH at an SPS period. The PDSCH received without the PDCCH is called an SPS PDSCH and [0135] a BS sends an SPS configuration to a UE by using radio resource control (RRC). The SPS configuration includes an SPS-C-RNTI and an SPS period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of  Yang’ teaching, in order to   provide dynamic scheduling by indicator (i. e .DCI) by PDCCH.

Claims 12 and 24 are  rejected under 35 U.S.C. 103 as being unpatentable over YU et al (US 2020/0205176 A1) in view Chen US 2013/0039272 A1in view Chen US 20170265183 A1 refer as Chen183

Regarding claims 12 and 24, the combination of YU and Chen discloses all the feature with respect to the Claims 1 and 14, respectively.
The combination of YU and Chen does not explicitly disclose wherein the BS and the UE are configured for use in a factory automation process.  							Chen US 20170265183 A1 discloses wherein the BS and the UE are configured for use in a factory automation process [0113] for factory automation, this procedure could be used to provide BS necessary information to configure SPS resources to a UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of  Chen183’ teaching, in order to provide BS necessary information to  configure SPS resources to a UE.
Claim 11 are  rejected under 35 U.S.C. 103 as being unpatentable over over YU et al (US 2020/0205176 A1) in view Chen US 2013/0039272 A1in view MAHESHW  et al WO 2010/019806 Al in view KANG et al US 20200067584 A1

Regarding claim 11, the combination of YU, Chen and MAHESHW discloses all the feature with respect to the Claim 9.
The combination of YU, Chen and MAHESHW does not explicitly disclose wherein the CSI is received before the traffic window or is received during the traffic window.  		KANG et al US 20200067584 A1 discloses wherein the CSI is received before the traffic window or is received during the traffic window [0460] the CSI is continuously transmitted or reported in the corresponding period with a predetermined period. 			It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU , Chen and MAHESHW’ teaching by the method and the system of  KANG’ teaching, in order to report CSI in a wireless  communication system.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over over YU et al (US 2020/0205176 A1) in view Chen US 2013/0039272 A1 in view KANG et al US 20200067584 A1

Regarding claim 15 , the combination of YU and Chen discloses all the feature with respect to the Claim 14.
the combination of YU ,and Chen does not explicitly disclose providing channel state information (CSI) to the BS.  										KANG et al US 20200067584 A1 discloses providing channel state information (CSI) to the BS (abstract: reporting, to the eNB, the semi-persistent CSI).				It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of  KANG’ teaching, in order to report CSI in a wireless  communication system.

Regarding claim 16 , the combination of YU ,Chen and KANG discloses all the feature with respect to the Claim 15.
the combination of YU and Chen does not explicitly disclose wherein the CSI is associated with the traffic window.  										KANG et al US 20200067584 A1 discloses wherein the CSI is associated with the traffic window [0460] the CSI is continuously transmitted or reported in the corresponding period with a predetermined period. 										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of  KANG’ teaching, in order to report CSI in a wireless  communication system.

Regarding claim 17 , the the combination of YU and Chen and KANG discloses all the feature with respect to the Claim 15.
the combination of YU and Chen does not explicitly disclose wherein the CSI is provided before the traffic window.  									KANG et al US 20200067584 A1 discloses wherein the CSI is provided before the traffic window [0460] the CSI is continuously transmitted or reported in the corresponding period with a predetermined period. 										It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of  KANG’ teaching, in order to report CSI in a wireless  communication system.
Regarding claim 18 ,  the combination of YU and Chen and KANG discloses all the feature with respect to the Claim 15.
The combination of YU and Chen does not explicitly disclose wherein the CSI is provided during the traffic window.  									KANG et al US 20200067584 A1 discloses wherein the CSI is provided during the traffic window [0460] the CSI is continuously transmitted or reported in the corresponding period with a predetermined period. 									It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of the combination of YU and Chen’ teaching by the method and the system of  KANG’ teaching, in order to report CSI in a wireless  communication system.
Response to Remarks/Arguments
Applicant's arguments with respect to the limitation have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749.  The examiner can normally be reached on 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDELTIF AJID/Examiner, Art Unit 2478         

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478